United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hampton, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1688
Issued: November 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 5, 2015 appellant filed a timely appeal from a June 4, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on April 4, 2014, as alleged.
FACTUAL HISTORY
On April 4, 2014 appellant, then a 50-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date he strained his left groin while walking. In support of his
claim he submitted an April 4, 2014 duty status report from Carl D. Wright, a physician assistant.
1

5 U.S.C. § 8101 et seq.

Mr. Wright indicated that appellant sustained a groin strain that day and required work
restrictions.
By letter dated April 22, 2014, OWCP informed appellant that the evidence was
insufficient to establish his claim and listed the evidence that appellant needed to supply in
support of his claim. In response, appellant submitted a May 19, 2014 report, wherein
Dr. James E. Dowd, a Board-certified orthopedic surgeon, noted that about seven weeks ago,
appellant had an event where he had sudden significant pain in his groin and leg. Dr. Dowd
noted that on May 1, 2014 appellant was unable to walk. He noted that ultimately appellant had
a magnetic resonance imaging (MRI) scan and was diagnosed with significant hip arthritis.
Dr. Dowd indicated that appellant continues with significant pain in his hip, joint, and groin. He
listed his impression as femoroscetabular impingement with secondary degeneration
inflammation. Dr. Dowd opined that at this point he believed that appellant has arthritis of the
hip. He noted that it would be easier for appellant if he did not walk 7 to 10 miles a day.
Appellant also submitted a May 21, 2014 note from Tanya Fuhrman, a physician
assistant, who reported that she administered a left hip joint injection.
In a decision dated May 28, 2014, OWCP denied appellant’s claim. It noted that he had
not established that an event occurred as alleged, nor did he submit medial evidence sufficient to
establish a diagnosed medical condition in connection with the alleged event.
In a June 11, 2014 report, Dr. Dowd noted that appellant returned for treatment of his left
hip arthritis issues. He noted that appellant’s corticosteroid injection gave appellant fairly good
relief, and that appellant noted that he does not have much groin pain anymore. Dr. Dowd noted
that appellant still has some cracking and popping, that it still hurts when he twists or turns in
any particular motion, and that he does have a bit of a limp. He listed his impression as
progressive left hip arthritis. Dr. Dowd noted that appellant is headed toward a hip replacement.
On July 9, 2014 appellant requested reconsideration.
With his request for
reconsideration, he submitted a May 5, 2014 MRI scan report wherein Dr. Srinesh Alle, a Boardcertified radiologist, listed impressions as advanced osteoarthritic changes involving the left hip
with mild joint effusion and degenerative labral tear; mild osteoarthritic changes involving the
right hip with small degenerative labral tear; broadening of the femoral head/neck junction
bilaterally; and no evidence of hip fracture or avascular necrosis. Appellant also submitted a
May 19, 2014 duty status report, wherein Dr. Dowd indicated that appellant had hip pain and
arthritis and was placed on restrictions. In a May 21, 2014 note, Ms. Fuhrman noted that
appellant underwent a procedure and was able to return to work on May 22, 2014. She did not
report the type of procedure performed.
By decision dated October 28, 2014, OWCP denied modification of the May 28, 2014
decision.
By letter dated November 2, 2014, appellant again requested reconsideration. He noted
that he is a letter carrier and that he is on his feet all day casing mail and walking 7 to 10 miles a
day six days a week carrying a heavy satchel and delivering mail. Appellant also noted that
while in his vehicle there is a lot of in and out, up and down, and twisting and turning. He noted

2

that he has done this for 27 years. Appellant argued that the physical nature of the job had taken
a serious toll on his body as evidenced by the MRI scan, x-rays, and doctors’ findings. He also
submitted progress reports dated from July 30 to October 1, 2014 by his treating physician
assistant, Kara Hood.
By decision dated January 28, 2015, OWCP denied modification of the October 28, 2014
decision.
On February 24, 2015 appellant again requested reconsideration. In a written statement
of the same date, he indicated that, while going house to house and walking on uneven terrain, he
came off a customer’s steps, started to the next house, and felt a groin pull, pop, and pain that
caused him to stop momentarily. Appellant noted that he then limped back to the truck and
followed procedure and notified his supervisor. He noted that the groin problem never went
away and that he continues to limp.
By decision dated June 4, 2015, OWCP determined that appellant had now met the
criteria for establishing that an incident occurred during the course of his employment, but
indicated that the case remained denied as appellant failed to submit a well-rationalized detailed
medical narrative that discusses the causal relationship between his diagnosed condition of left
hip arthritis and the alleged work factors of April 4, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components, which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident or exposure, which is alleged to have occurred.4 In order to meet his or her
burden of proof to establish the fact that he or she sustained an injury in the performance of duty,
an employee must submit sufficient evidence to establish that he or she actually experienced the
employment injury or exposure at the time, place, and in the manner alleged.5

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

See supra note 2

5

Linda S. Jackson, 49 ECAB 486 (1998).

3

The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP accepted that an incident occurred as alleged during the course of appellant’s
employment on April 4, 2014 and that appellant has arthritis in his left hip. However, the
medical evidence does not establish that appellant’s left hip arthritis is causally related to the
accepted incident of employment that occurred on April 4, 2014. Therefore, OWCP properly
denied appellant’s claim.8
The medical evidence submitted by appellant does not establish a causal relationship.
Dr. Dowd discussed the employment incident and listed his impression as femoroscetabular
impingement with secondary degeneration inflammation and noted that appellant had arthritis of
his hip. However, while he noted the history of the employment injury and indicated that it
caused appellant’s medical condition, he did not provide a medical explanation as to how this
incident caused or contributed to appellant’s arthritis. The Board has held that medical evidence
that does not explain the mechanism of how the employment incident caused the medical
diagnosis is of limited probative value on the issue of causal relationship.9 Thus, Dr. Dowd’s
reports are insufficient to establish appellant’s claim. Appellant also submitted multiple reports
by physician assistants. These reports, however, are of no probative value to establish
appellant’s claim as physician assistants are not considered physicians as defined under FECA.10
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that the condition was caused by his employment is sufficient to
establish causal relationship.11 Because he has not provided medical opinion evidence clearly

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

See P.A., Docket No. 14-179 (issued March 9, 2015).

9

A.D. 58 ECAB 149 (2006); see also L.B., Docket No. 11-2055 (issued June 4, 2012).

10

Section 8101(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238 (2005).
11

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

explaining how the accepted employment incident resulted in a specific medical diagnosis, he
failed to meet his burden of proof, and OWCP properly denied his claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish an injury in
the performance of duty on April 4, 2014, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 4, 2015 is affirmed.
Issued: November 25, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

